EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Takashi Saito on 9/13/21.

The application has been amended as follows: 
Claim 1: A mask container for storing a mask for photolithography, comprising:
a base having a plurality of tapered corners, wherein the tapered corners taper outward and downward from corners of a top major surface of the base to corners of a bottom major surface of the base;
a cover having a plurality of tapered corners extending downward that cover the tapered corners of the base when the cover is attached to the base, wherein the tapered corners of the cover are tapered at about the same angle as the tapered corners of the base so that a surface of the tapered corners of the cover is substantially parallel to a corresponding surface of the tapered corner of the base when the cover is attached to the base, and includes a separation between the surface of the tapered corners of the cover and the corresponding surface of the tapered corner of the base;
a biasing member including a leaf spring and a ball-shaped member located in the tapered corners of the cover; and 
a recess located in the tapered corners of the base, wherein the ball-shaped member mates with the recess when the cover is attached to the base.


a base having a plurality of tapered corners, wherein the tapered corners taper outward and downward from corners of a top major surface of the base to corners of a bottom major surface of the base;
a cover having a plurality of tapered corners extending downward that cover the tapered corners of the base when the cover is attached to the base, wherein the tapered corners of the cover are tapered at about the same angle as the tapered corners of the base so that a surface of the tapered corners of the cover is substantially parallel to a corresponding surface of the tapered corner of the base when the cover is attached to the base;
a biasing member including a leaf spring and a ball-shaped member located in the tapered corners of the cover; and 
a recess located in the tapered corners of the base, wherein the ball-shaped member mates with the recess when the cover is attached to the base.

Claim 26: A mask container for storing a mask for photolithography, comprising:
a base having a plurality of tapered corners, wherein the tapered corners taper outward and downward from corners of a top major surface of the base to corners of a bottom major surface of the base;
a cover having four tapered corners extending downward that cover the tapered corners of the base when the cover is attached to the base, wherein the tapered corners of the cover are tapered at about the same angle as the tapered corners of the base so that a surface of the tapered corners of the cover is substantially parallel to a corresponding surface of the tapered corner of the base when the cover is attached to the base, and includes a separation between the surface of the tapered corners of the cover and the corresponding surface of the tapered corner of the base;
a biasing member including a leaf spring and a ball-shaped member located in the tapered corners of the cover; and 
a recess located in the tapered corners of the base, wherein the ball-shaped member mates with the recess when the cover is attached to the base.
Allowable Subject Matter
Claims 1-2, 4-16, 18, 22, 25-27 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE GIRMA NEWAY whose telephone number is (571)270-5275.  The examiner can normally be reached on Monday - Friday 9:00 AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735